Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/923440 
    
        
            
                                
            
        
    

Parent Data16923440, filed 07/08/2020 claims foreign priority to 2019-141601 , filed 07/31/2019

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docktor et al.  (Pub. No. US 2020/0388363 A1) in view of DEMICELL (Pub. No. US 2013/0044220 A1).
As to claim 1, Docktor discloses a server for managing inspection information of one or more structures comprising: circuitry (processor) (paragraph 0010) configured to store identification information uniquely (hashed patient ID) (paragraph 0054) assigned to an information source (QR code) (paragraph 0054) associated with a structure, and image data of the structure previously captured in association with each other as an inspection result of the structure (representative medical record) (paragraph 0054); receive from a communication terminal, via a communication network, the identification information of the information source acquired by the communication terminal (patent can enter or scan the patent id (110)…) (paragraph 0054); create data of a screen used for displaying the image data of the structure previously captured corresponding to the identification information received from the communication terminal (receive the representative medical report can be provide on a computing device (112) through…) (paragraph 0054); and transmit the data of the screen used 
Docktor does not explicitly discloses a structure; however, Docktor discloses for example, hash patient (110) can be transformed into an encoded human, and/or machine readable format, such as a Quick Reference code (QR code), a barcode, an encrypted string, etc. and shared with another user (e.g. patient) by printing, texting, emailing etc. the patient (110)… (Paragraph 0054) and body part (paragraph 0065).  The structure as claim is the patient or body part of patient since the term structure was not defined to exclude patient.  On the other hand, DEMICELL discloses a structure (fig. 12. Is a schematic illustration of an inspection site 12 having a first structure 12.A and a second structure 12.B….) (paragraph 0084).  Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the instant application to include patient or body part as a structure or structure as plumbing elements, roofing elements required to be inspected as disclosed by DEMICELL in order to inspect or exam the required information.

As to claim 2, Docktor disclose the server of claim 1 excepting for wherein the information source is associated with the structure by attaching the information source on the structure.  DEMICELL discloses wherein the information source is associated with the structure by attaching the information source on the structure (a bar code pattern 12.C and/or a QR bar code pattern 12.D are located within or adjacent to the inspection site 12 and are encoded to provide information related to or describing the inspection site 12, the first structure 12.A and/or the second structure 12.B) (paragraph 0084). This suggests the QR code is associated with structure by attaching the information source on or near structure.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include the QR code is associated with structure by attaching the information 

As to claim 3, Docktor discloses the server of claim 1, wherein the information source is a seal having quick response (QR) code embedded with the identification information (paragraph 0054) excepting for wherein the information source is associated with the structure by attaching the information source on the structure (a bar code pattern 12.C and/or a QR bar code pattern 12.D are located within or adjacent to the inspection site 12 and are encoded to provide information related to or describing the inspection site 12, the first structure 12.A and/or the second structure 12.B) (paragraph 0084). This suggests the QR code is associated with structure by attaching the information source on or near structure.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include the QR code is associated with structure by attaching the information source on or near structure as disclosed by DEMICELL in order to provide additional information about the structure by scanning the QR code.

As to claim 4, Docktor discloses the server of claim 1, wherein the information source is at least any one of an integrated circuit (IC) tag that transmits the identification information and a beacon transmitter that transmits the identification information (laptop, computer or mobile device…) (paragraph 0061).

As to 5, Docktor discloses the server of claim 1, wherein the circuitry stores the identification information unique to the information source in association with a plurality of image data of the structure previously captured, in a memory, wherein the circuitry displays, on a display, each of the plurality of image data of the structure previously captured with 

Claim 6 is rejected under the same reason as to claim 1, Docktor discloses communication system comprising: a communication terminal (laptop, computer or mobile device…) (paragraph 0061); and a server for managing inspection information of one or more structures (medical server) (paragraph 0017) circuitry (processor) (paragraph 0110).

As to claim 7, Docktor discloses the communication system of claim 6, wherein the communication terminal includes a display configured to display the image data of the structure previously captured, an image capture unit configured to capture an image of the structure, and another circuitry configured to transmit latest image data of the structure captured by the image capture unit to the server via the communication network, wherein the circuitry of the server receives the latest image data of the structure, and stores the identification information of the information source, and the latest image data of the structure in association with each other, in a memory (the doctor retrieves the previous findings for particular patient form the anonymizing data service step (2006)…) (Paragraph 0088-0090).

As to claim 8, Docktor discloses the communication system of claim 6, wherein the communication terminal is any one of a smart device, a tablet personal computer, a laptop computer, a smart watch, and a portable game machine (laptop, computer or mobile device…) (paragraph 0061).

As to claim 9, Docktor discloses a method of managing inspection information of one or more structures (methods suitable medical report generation) (paragraph 0002). 



Claim 11 is rejected under the same reason as to claim 3.

Claim 12 is rejected under the same reason as to claim 4.

Claim 13 is rejected under the same reason as to claim 5.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MITSUNGA (Pub. No. US 2013/0345502 B2) discloses the endoscope apparatus stored inspected image data in the folder and generating a report in accordance with the proper template corresponding to the inspection object, by including information of the report template in the QR code in addition to the information of the folder structure.  The reference discloses the similar concept of linking the inspection image with QR code for purpose of later retrieval by scanning the QR code.

				Contact Information 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154